 



EMPLOYMENT SEPARATION AGREEMENT

 

THIS EMPLOYMENT SEPARATION AGREEMENT ("Agreement") is made and entered into by,
between and among JEFFREY A.WELCH ("Employee") and SANDY SPRING BANCORP, INC., a
Maryland corporation and registered bank holding company, and SANDY SPRING BANK,
a Maryland corporation and chartered commercial bank and trust company,
(collectively herein "Employer" or “Bank”) as of October 3, 2013 and is
effective the 27th day of August, 2013 (“Effective Date”).

 

IN CONSIDERATION OF the mutual promises and covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties mutually agree as follows:

 

1.Separation from Employment. Employee's last day of employment was August 27,
2013. As of the date of this Agreement, Employee is relieved of any and all
daily job related duties.

 

2.Payments to Employee.

A. Separation Pay. In recognition of Employee’s service, and in consideration of
the promises and mutual covenants contained in this Agreement, the Bank shall
pay Employee his current base salary for a period of twelve (12) months ending
on August 29, 2014. Such payments shall be made by automatic deposit to
Employee’s checking account on the Bank’s regular bi-weekly payroll dates. The
first payment will be made on the first regular payroll date after the
expiration of the Revocation Period (as defined in Section 12 of this
Agreement).

 

B. Executive Incentive Retirement Plan (EIRP). Employer acknowledges and agrees
to pay Employee, in accordance with the terms and provisions of EIRP, all sums
that may be due to Employee.       C. Out-Placement Services. Employer agrees to
provide, at Employer’s expense, executive out-placement services for a period of
twelve months, or until Employee obtains full time employment, whichever occurs
sooner.



D. The foregoing payments constitute all compensation due and payable to
Employee. All payments will be made out of the general assets of the Bank and
are subject to tax withholdings and deductions as required by law.    

E. Employer acknowledges its obligation to indemnify Employee and to provide
related liability insurance for third-party allegations involving conduct while
employed by Employer. Employee and Employer agree that such obligation shall
expire on August 27, 2018.

 

3.Additional Consideration. Employee acknowledges the payment of the monies
referenced herein and agrees that said payment is legal consideration and is in
addition to anything of value to which Employee already is entitled to receive.

 

4.Benefit Plans. Employee’s health and welfare benefit plan participation,
existing as of August 27, 2013, will continue until August 29, 2014, or until
Employee obtains full time employment, whichever occurs sooner, and subject to
Employee’s rights under COBRA to make self-payments thereafter to continue group
health coverage. Long-term care coverage will continue through August 31, 2013.
After such time, Employee will have the right to extend coverage at his own
expense. Long term disability plan participation shall terminate effective
August 31, 2013. Group life insurance policy participation (1 x salary) shall
terminate effective August 31, 2013, unless Employee elects to self-pay for
conversion of the group life insurance policy.

 



Page 1 of 6

 

 

5. References for Employee. The Employer agrees to provide Employee, upon the
effectiveness of this agreement as set out in Section 12, ten originals of the
attached Exhibit 1 addressed: “To Whom It May Concern.” Employee shall direct
prospective employers seeking oral information regarding prior employment with
the Bank to contact Daniel J. Schrider, who will respond in a manner fully
consistent with the content of Exhibit 1.

 

6.General Release and Forbearance Agreement.

 

A. Employee accepts the above specified monetary payment in full and complete
satisfaction of any and all claims of any kind or description that he may have,
or may have had, against Employer to the date of the execution of this Agreement
and does hereby irrevocably, fully and finally release, remise, quit claim and
forever discharge Employer, its subsidiaries, affiliates, officers, directors,
agents, successors, assigns and/or employees from any and all liability for such
claims.

 

B. In consideration for Employee’s release of claims, and other good and
valuable consideration, Employer releases, acquits and forever discharges
Employee from any and all claims, liabilities, obligations, agreements, damages,
known or unknown, that it may have, or may have had against Employee to
Effective Date, and does hereby fully and finally release, remise, quit claim
and forever discharge Employee from any and all liability for such claims.

 

C. The effect of Employee signing this Agreement is to prevent Employee from
suing Employer, its subsidiaries, affiliates, officers, directors, agents,
successors, assigns and/or employees under:

 

(i)any employment relations laws;

(ii)any state, federal or local law, regulation or executive order, prohibiting
discrimination on account of age, race, color, sex, sexual orientation, national
origin, religion, handicap or veterans status, including, but not limited to,
Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002; the Maryland Fair Employment Practices Act, the
Maryland Equal Pay Act, and the Maryland Discrimination on the Basis of Medical
Information Act;

 



Page 2 of 6

 

 

(iii)the Age Discrimination in Employment Act of 1967, as amended (ADEA);

(iv)any common law, including without limitation, claims arising from any
contract or tort law;

(v)any law regulating the provision of employee benefits, or under any Employer
benefit plan;

(vi)any public policy, law or equity or claims for expenses, attorneys' fees, or
other monetary or equitable relief or any other claim arising out of, or related
to Employee's employment with, or termination from Employer,

(vii)any contract claimed as a result of an Employer policy,

(viii)any other claim, howsoever stated, arising out of Employee's employment
with Employer or termination of employment with Employer from the date of first
employment to the date of this Agreement.

 

D. This Agreement is not intended to prevent Employee from receiving any benefit
to which Employee would otherwise have a non-forfeitable right to receive under
the Sandy Spring Bancorp, Inc., Cash and Deferred Profit Sharing [401(k)] Plan.

 

E. Except to enforce the terms of this Agreement, Employee agrees to refrain
from filing any charge, complaint, civil action, litigation or proceeding of any
nature or description (or from participating in any purported class action)
against Employer, its subsidiaries, officers, directors, agents, successors,
assigns and/or employees in any judicial, administrative or other forum,
including but not limited to the U.S. Equal Employment Opportunity Commission,
the U.S. Department of Labor, or similar state or local agency, for any matter
arising out of Employee's employment with Employer which is satisfied or
released hereunder.

 

7. Return of Property and Confidential Information.

 

A. Employee will not either directly or indirectly, use, disclose, transmit, or
communicate to any person or entity any trade secret, or confidential or
proprietary information or documents of the Bank. For purposes of this
Agreement, "trade secret or confidential or proprietary information or
documents" means any information or document concerning the Bank which Employee
learned of, or came into possession of, during the course of employment and
which is not generally known and available to public sources outside the Bank.
Such information or documents include, without limitation, client lists and
information, as well as documents and information, whether written or otherwise,
regarding the Bank's earnings, expenses, plans, strategies, prospective and
executed contracts, policy statements and procedure manuals, compilations,
abstracts or summaries, software programs and related materials and all other
business documents. “Document” means any form of business record including
electronically stored information.

 

B. Employee represents that he returned all property to the Bank, including all
documents and information (in whatever form) and all copies thereof. He will
promptly return any property of the Bank that may come into his possession in
the future, and he will make no copies thereof. He will not, either directly or
indirectly, use, disclose, transmit, or communicate in any manner any of the
Bank's documents or information.

 



Page 3 of 6

 

 

C. Employee has reimbursed the Bank for all presently known personal telephone
calls, credit card charges, and other expenses, and further agrees to reimburse
the Bank for any such personal expenses that may become known or due.

 

8. No Disparagement or Adverse Action. Effective immediately, Employee and
Employer, on behalf of its senior officers and employees, agree that they each
will not make any disparaging or derogatory statements, whether oral or written,
or cause or encourage others to make any statements, oral or written, that
defame, disparage or in any way criticize the personal or business reputation,
practices or conduct of the other. Employee will not make any statement or take
any action which could encourage any customer, supplier, or contractor of the
Bank, or any person or entity which has referred business to the Bank, to
discontinue, in whole or in part, such relations or business with or referral to
the Bank, or discourage future relations, business or referrals. Employee will
not make any statement or take any action that could encourage or result in the
resignation of any employee of the Bank.

 

9. Non-Disclosure. Unless Employer has made prior public disclosure of this
Agreement, Employee will not communicate any information concerning this
Agreement (or even the fact that it is entered into) to anyone other than his
immediate family members, his accountant, or his attorney, all of whom shall be
bound by Employee’s duty of confidentiality and shall keep it confidential.
Disclosure by any such person shall constitute a breach of this Agreement for
which Employee shall be responsible.

 

10.Remedies for Breach.

 

A. In the event of a disclosure prohibited by this Agreement or if Employee
breaches any commitment made in this Agreement other than a commitment which is
related to a claim under the ADEA, then, in addition to any other rights the
Bank may have: (a) Employee agrees that no further payments under this Agreement
shall be due and the Bank shall have the right, if it so elects, to institute
and prosecute proceedings in any court of competent jurisdiction, either in law
or equity, to obtain monetary damages for all sums paid pursuant hereto, or such
other relief deemed appropriate, to enforce specific performance of the
Agreement by Employee or to enjoin Employee from violating any of the terms of
this Agreement, or to recover the payments set forth in Section 2 of this
Agreement and (b) Employee hereby specifically agrees he shall pay the Bank's
attorney's fees and other costs incurred by the Bank in connection with the
breach or a threatened breach, including, but not limited to, seeking to recover
such payments and/or to obtain injunctive relief with respect to the breach or
any subsequent breach.

 

B. In the event Employee breaches any commitment made in this Agreement which is
related to a claim under the ADEA, then to the extent permitted by the ADEA,
Employee agrees that Bank shall have the rights set forth in (a) and (b) of the
preceding paragraph of this Section.

 

11. Binding Legal Effect. EMPLOYEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT
HAS BEEN REACHED BY THE MUTUAL AND PURELY VOLUNTARY AGREEMENT OF THE PARTIES AND
THAT IT HAS BINDING LEGAL EFFECT; THAT HE HAS BEEN ADVISED, VIA THIS AGREEMENT,
THAT HE IS FREE TO DISCLOSE THIS AGREEMENT TO LEGAL COUNSEL OF HIS CHOICE AND OF
THE ADVISABILITY OF DOING SO; THAT, IN FACT, HE HAS CONSULTED WITH LEGAL COUNSEL
OF HIS OWN CHOOSING; THAT HE HAS UP TO 21 DAYS TO DECIDE WHETHER TO SIGN THE
AGREEMENT. EMPLOYEE ACKNOWLEDGES AND BY HIS SIGNATURE HERETO AGREES THAT THE
TERMS OF THIS AGREEMENT HAVE BEEN COMPLETELY READ AND ARE FULLY UNDERSTOOD AND
VOLUNTARILY ACCEPTED FOR THE PURPOSES SET FORTH HEREIN.

 



Page 4 of 6

 

 

12. Revocation Period. EMPLOYEE MAY UNILATERALLY REVOKE THIS AGREEMENT WITHIN
SEVEN (7) DAYS FROM THE DATE OF HIS EXECUTION OF THE AGREEMENT, IN WHICH CASE
THIS AGREEMENT SHALL BE NULL AND VOID. Any notice of revocation must be mailed
or hand delivered to:

 



R.E. Kuykendall, General Counsel Sandy Spring Bank 17801 Georgia Avenue Olney,
MD 20832

 





This Agreement shall become effective and enforceable after the revocation
period. Unless required by law or the terms of any applicable plan or
arrangement, the Bank will not make any payments hereunder until the revocation
period has expired.

 

13.  Section 409A Provisions. It is intended that each payment or installment of
payments provided under this Agreement is a separate “payment” for purposes of
Section 409A of the Internal Revenue Code and that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A,
including those provided under Treasury Regulations 1.409A-1(b)(4) (regarding
short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two year
exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay). Notwithstanding the foregoing, Employer does not warrant that any payments
provided herein will qualify for favorable treatment under Section 409A.

 

14. Miscellaneous Provisions.

 

A. Employee acknowledges and agrees that Employer denies any wrongdoing in
whole, or in part, and that the payment acknowledged in this Agreement is made
without the admission of any wrongdoing, but that the same is specifically
denied.

 

B. This Agreement contains the complete understanding of the parties and
supersedes all other agreements between them regarding rights arising out of or
related to employment including the termination of such employment, including,
but not limited to that certain Change-in-Control Agreement dated March 9, 2012,
as amended. The Bank has made no representations or promises to Employee except
as set forth herein.

 

C. This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 



Page 5 of 6

 

 

D. The headings of this Agreement are inserted for convenience only and shall
not constitute a part hereof.

 

E. If any provision of this Agreement is determined to be invalid or
unenforceable, the parties agree that the invalid or unenforceable provision
shall be modified to the minimum extent necessary so that the rights and
obligations of the parties under the Agreement are preserved to the fullest
extent permitted by law.

 

F. The Agreement shall bind Employee, his agents, next of kin, executors,
administrators, and representatives and is made for, and shall inure to the
benefit of, the Bank and its subsidiaries, affiliates, directors, officers,
employees, agents, predecessors, successors and assigns.

 

G. The masculine form shall include the feminine form and the singular form
shall include the plural form and vice versa, whenever the context requires.

 

H. This Agreement shall be governed by Maryland law.

 

I. Employer shall reimburse Employee for reasonable attorney’s fees incurred in
connection with the successful enforcement by Employee of the obligations of
Employer to Employee under this agreement. Successful enforcement shall mean the
grant of an award of money or the requirement that Employer take some action
specified in this agreement (i) as a result of a court order, or (ii) otherwise
following the failure of Employer to pay such money or take such action promptly
after written demand therefore is received from Employee stating the reason such
money or such action is due under the agreement at or prior to the time of such
demand.

 

WITNESS the following signatures and seals.

 





  EMPLOYEE:                 /s/ Jeffrey A. Welch                      (Seal)    
Jeffrey A. Welch                       EMPLOYER:         Attest: Sandy Spring
Bancorp, Inc.     and Sandy Spring Bank               Attest: By: /s/ Daniel J.
Schrider                     Daniel J. Schrider     President and Chief
Executive Officer
of Bancorp and Bank  



 







 



Page 6 of 6

